          Case 2:21-mj-00183-LPL Document 5 Filed 01/28/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                        v.                           Magistrate No. 21-mj-183

 JUAN SANTIAGO


                            MOTION FOR ARREST WARRANT
                          BASED UPON A CRIMINAL COMPLAINT

               AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Michael R. Ball, Assistant

United States Attorney for said District, and, pursuant to Rule 4 of the Federal Rules of Criminal

Procedure, respectfully moves the Court to issue an Order directing that an Arrest Warrant be

issued for the apprehension of defendant, JUAN SANTIAGO, upon the grounds that a Criminal

Complaint has been made under oath in the above-captioned criminal case, establishing probable

cause that the defendant violated Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C)

(Possession With Intent to Distribute a Quantity of Cocaine), and Title 18, United States Code,

Section 924(c)(1)(A)(i) (Possession of a Firearm in Furtherance of a Drug Trafficking Crime); and

Section 922(g)(1) (Possession of a Firearm by a Convicted Felon).

Recommended bond: Detention.

                                                     Respectfully submitted,

                                                     SCOTT W. BRADY
                                                     United States Attorney

                                             By:     /s/ Michael R. Ball
                                                     MICHAEL R. BALL
                                                     Assistant U.S. Attorney
                                                     PA ID No. 209143
